an action, inter alia, to recover damages for tortious interference with contract and for injunctive relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Martin, J.), dated April 28, 2006, which denied'her motion for a preliminary injunction enjoining the defendant Arthur Weiner from, among other things, entering into a contract of sale for the shares of stock in a certain cooperative apartment, and from conveying such shares to anyone other than the plaintiff.
Ordered that the order is affirmed, with costs payable by the appellant to the respondent Arthur Weiner.
The plaintiff failed to meet her burden of establishing irreparable injury absent the granting of a preliminary injunction (see McLaughlin, Piven, Vogel v Nolan & Co., 114 AD2d 165, 172 [1986]; After Six v 201 E. 66th St. Assoc., 87 AD2d 153, 156 [1982]; cf. Seitzman v Hudson Riv. Assoc., 126 AD2d 211 [1987]). Accordingly, the plaintiffs motion for a preliminary injunction was properly denied. Miller, J.P., Goldstein, Fisher and Covello, JJ., concur.